                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON


JOE F.,1
                                                                               No. 6:18-cv-01206-JR
               Plaintiff,
       v.                                                                       OPINION & ORDER

ANDREW M. SAUL,
Commissioner of Social Security,

               Defendant.




MOSMAN, J.,

       On July 17, 2019, Magistrate Judge Jolie A. Russo issued her Findings and

Recommendation (“F&R”) [16], recommending that the Commissioner’s decision be

AFFIRMED and this case dismissed. Neither party objected.

                                           DISCUSSION

       The magistrate judge makes only recommendations to the court, to which any party may

file written objections. The court is not bound by the recommendations of the magistrate judge

but retains responsibility for making the final determination. The court is generally required to

make a de novo determination regarding those portions of the report or specified findings or

recommendation as to which an objection is made. 28 U.S.C. § 636(b)(1)(C). However, the


1
  In the interest of privacy, this opinion uses only the first name and the initial of the last name of
the nongovernmental party in this case.
1 – OPINION AND ORDER
court is not required to review, de novo or under any other standard, the factual or legal

conclusions of the magistrate judge as to those portions of the F&R to which no objections are

addressed. See Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328

F.3d 1114, 1121 (9th Cir. 2003). While the level of scrutiny under which I am required to

review the F&R depends on whether or not objections have been filed, in either case, I am free to

accept, reject, or modify any part of the F&R. 28 U.S.C. § 636(b)(1)(C).

       Upon review, I agree with Judge Russo’s recommendation and I ADOPT the F&R [16]

as my own opinion. The Commissioner’s decision is AFFIRMED and this case is dismissed with

prejudice.

       IT IS SO ORDERED.

                  30 day of September, 2019.
       DATED this ____



                                                             ___________________________
                                                             MICHAEL W. MOSMAN
                                                             Chief United States District Judge




2 – OPINION AND ORDER
